ACCEPTED
                                                                                 03-14-00132-CV
                                                                                        3905373
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                            1/26/2015 5:05:10 PM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK
                         No. 03-14-00132-CV

                                                                 FILED IN
                                                          3rd COURT OF APPEALS
                       In The Court Of Appeals                AUSTIN, TEXAS
                For The Third Court Of Appeals District   1/26/2015 5:05:10 PM
                            Austin, Texas                   JEFFREY D. KYLE
                                                                  Clerk


                   Donald L. and Andrea L. Knepp
                              Appellant,

                                  v.

                        K.R.A.K. Investments
                             Appellee.




ON APPEAL FROM THE COUNTY COURT AT LAW # 1, HAYS COUNTY, TEXAS TRIAL
                              COURT
                        CAUSE NO. 13-0777-C



 APPELLANT’S MOTION TO DISMISS APPEAL WITH PREJUDICE




                          E. JASON BILLICK, SBN: 24078230
                          WILLIAM B. GAMMON, SBN: 07611280
                          GAMMON LAW OFFICE, PLLC.
                          1201 Spyglass Drive, Suite 100
                          Austin, Texas 78746
                          Phone: 512-444-4529
                          Fax: 512-545-4279
                          Firm@GammonLawOffice.com
                          Attorneys for Appellant
 TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellants are Donald L. Knepp and Andrea L. Knepp.; Appellee is

K.R.A.K. Investments. Appellant filed their Notice of Appeal to the Third Court

of Appeals on May 6, 2014.

      Appellants hereby moves the Court for an Order dismissing this appeal as

the parties have come to an agreement that resolves all of the issues regarding

this matter. The parties have conferred and this motion, along with the relief

sought herein is unopposed.


      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

 honorable court grant this motion and dismiss this appeal with prejudice.




                                      Respectfully submitted,

                                      By: /s/ E. Jason Billick
                                      E. JASON BILLICK, SBN: 24078230
                                      WILLIAM B. GAMMON, SBN: 07611280
                                      GAMMON LAW OFFICE, PLLC.
                                      1201 Spyglass Drive, Suite 100
                                      Austin, Texas 78746
                                      Phone: 512-444-4529
                                      Fax: 512-545-4279
                                      Firm@GammonLawOffice.com
                                      ATTORNEY FOR APPELLANT
                         CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing instrument has been
served by ProDoc e-service and facsimile on this 26th day of January, 2015 to the
individuals listed below:

 THOMAS W. ROBERTSON, SBN: 00797329
 BAKER & ROBERTSON
 P.O. Box 718
 Drippings Springs, Texas 78620
 Phone: 512-894-0890
 Fax: 512-894-0346
 rexbaker@bakerattorneys.com
 Attorneys for K.R.A.K. Investments




                                  By: /s/ E. Jason Billick_
                                     E. JASON BILLICK